Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 21, please replace “a support structure” with -- the support structure --.


Response to Arguments
Applicant’s arguments, see Remarks, filed 2/7/2022, with respect to the rejections of claims 1-4, 6, 8, 16 and 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an automated vehicle comprising: a body including a storage compartment for storing perishable goods, wherein the storage compartment is accessible by a user upon authentication of the user; a sensor module comprising one or more sensor arrays for receiving data for navigating the automated vehicle, wherein the sensor module is positioned above the body on a support structure, wherein the data includes one or more of the following: audio data, video data, radio waves, or backscattered light waves; an onboard computer system configured to process the data to navigate the automated vehicle along motor vehicle routes and pedestrian routes; one or more headlights positioned at a forward position of the body, the one or more headlights comprising a plurality of red green blue (RGB) light emitting diodes (LEDs), wherein the one or more headlights are configured to resemble anthropomorphic eyes to emote one or more expressions; and a moveable platform configured to lift out of the storage compartment to interface with an automated locker system to retrieve or deposit the perishable goods, wherein the moveable platform is sized to fit at least partially within a storage location of the automated locker system.
Regarding claim 16, the prior art fails to disclose or fairly suggest a method of operating an automated vehicle, the method comprising: storing perishable goods within a storage compartment within a body of the automated vehicle, wherein the storage compartment is accessed by a user upon authentication of the user; receiving data via a sensor module comprising one or more sensor arrays, wherein the sensor module is positioned above the body on a support structure, wherein the data includes one or more of the following: audio data, video data, radio waves, or backscattered light waves; processing the data via an onboard computer system to navigate the automated vehicle along motor vehicle routes and pedestrian routes; and operating one or more headlights to resemble anthropomorphic eyes to emote one or more expressions, wherein the one or more headlights are positioned at a forward position of the body, the one or more headlights comprising a plurality of red green blue (RGB) light emitting diodes (LEDs); and interfacing with an automated locker system, via a moveable platform of the automated vehicle, to retrieve or deposit the perishable goods, wherein the moveable platform is configured to lift out of the storage compartment to interface with the automated locker system, wherein the moveable platform is sized to fit at least partially within a storage location of the automated locker system.
Claims 9-15 were allowed in the Office action dated 12/7/2021.
Dependent claims 2-6, 8 and 17-21 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687